         Case 1:19-cv-06482-MKV-JLC Document 21 Filed 04/27/20 Page 1 of 1

                                                          USDC SDNY
                                                          DOCUMENT
UNITED STATES DISTRICT COURT                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                             DOC #:
                                                          DATE FILED: 4/27/2020
 ELAINE SEGAL,

                             Plaintiff,

                      -against-
                                                                  1:19-cv-06482-MKV
 THE DEPARTMENT OF EDUCATION
 OF THE CITY OF NEW YORK, and THE                                      ORDER OF
                                                                       DISMISSAL
 BOARD OF EDUCATION OF THE
 CITY SCHOOL DISTRCIT OF THE
 CITY OF NEW YORK,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

         It having been reported to this Court by the Mediator that this case has been settled, it is

hereby

         ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by May 27, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                        _________________________________
Date: April 27, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
